Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, and 4 – 12 have been amended.
Claim 3 has been cancelled.
No claims have been added.
Note:  Claim 13 has been identified as “Previously Presented.”  However, the proper status identifier should be “Currently Amended” as the last limitation was not present in the originally filed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite 
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data.
The invention is directed towards the abstract idea of maintenance management, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., a user writing down work data of device in order to review work data and maintenance record so as to notify another user of an identified abnormality that is based on the collection and comparison of information concerning the device.
The limitations of:
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic device that is comprised of circuits for performing the aforementioned limitations and amounts to a generic computer (See ¶ 12 of the applicant’s specification).  That is, other than reciting a generic computer nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer in the context of this claim encompasses a user can observe the operations of a device and further refer to a generic sensor (see Claim 7) in order to determine if a generic speed reducer (see Claim 11) is operating according to established requirements and write down their observations, review their observations and historical records, mentally determine, via comparing and thinking, whether maintenance is required, and speak to another user that maintenance is required, if it is determined that maintenance is, indeed, required, thereby further including the additional concept of two humans speaking with one another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computer to communicate, store, and present information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. reviewing stored/written information to determine if the apparatus requires maintenance, which can be performed by comparing information. The generic computer in the steps are recited at a high-level of generality (i.e., as a generic computer can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic computer are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the steps of 
Claim 1:
store work data regarding work of the apparatus; 
determine an abnormality of the apparatus according to the work data to notify a user of the abnormality; and
create the maintenance record indicating that maintenance has been made for the abnormality according to the work data, 
determine that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data
Claim 13:
storing work data regarding work on an apparatus;
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined;
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data; and
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data, 
amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards descriptive subject matter as it is describing information that should be contained in a maintenance record, in this case, a maintenance time limit.
Claim 4 is directed towards descriptive subject matter describing an operating state of the apparatus and does not provide any additional subject matter directed towards narrowing the scope of the maintenance record creation device other than simply providing additional descriptive subject matter that can be added in the maintenance record.
Claim 5 is directed towards collecting information, as well as comparing the collected information against known information.
Claim 6 is similar to claims 2 and 4.
Claim 7 is directed towards applying generic technology.
Claim 8 is directed towards describing a human activity based on the results of collecting and comparing information, as was discussed above.
Claim 9 is similar to claims 2 and 4.
Claim 10 is similar to claim 8.
Claim 11 is similar to claim 7.
Claim 12 is directed towards describing a human activity.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing the maintenance of a device.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 – 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kuno et al. (WO 2016/194029).
In regards to claim 1, Kuno discloses a maintenance record creation device for creating a maintenance record of an apparatus, the device comprising: 
a work history database configured to store work data regarding work of the apparatus (¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed); 
an abnormality determination circuit configured to determine an abnormality of the apparatus according to the work data to notify a user of the abnormality (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); and
a maintenance record creation circuit configured to create the maintenance record indicating that maintenance has been made for the abnormality according to the work data (¶ 217, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen), 
wherein the maintenance record creation circuit determines that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).).  
In regards to claim 2, Kuno discloses the maintenance record creation device according to claim 1, further comprising: 
a maintenance time-limit setting circuit configured to set a maintenance time limit by which the maintenance is completed depending on a type of the abnormality of the apparatus, 
wherein the maintenance record creation circuit creates the maintenance record when the maintenance has been made within the maintenance time-limit set for the corresponding type of the abnormality in accordance with the type of the abnormality of the apparatus determined by the abnormality determination circuit 
(¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors).  
In regards to claim 4, Kuno discloses the maintenance record creation device according to claim 1, wherein the other drive mode includes at least either a stop mode in which the apparatus is in a stopped state or a maintenance mode for executing the maintenance of the apparatus (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).).  
In regards to claim 5, Kuno discloses the maintenance record creation device according to claim 1, wherein the maintenance record creation circuit detects a continuous operating time in which the apparatus is continuously operated in the other drive mode, and determines whether the maintenance has been made in accordance with the continuous operating time (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due.).  
In regards to claim 6, Kuno discloses the maintenance record creation device according to claim 5, 
wherein the maintenance record creation circuit sets a necessary time required for the maintenance for each type of the abnormality, and 
wherein the maintenance record creation circuit determines that the maintenance has been made when the continuous operating time in the other drive mode exceeds the necessary time 
(¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault.).  
In regards to claim 7, Kuno discloses the maintenance record creation device according to claim 6, wherein the maintenance record creation circuit acquires sensor data detected by a sensor mounted on the apparatus and sets the necessary time in accordance with the sensor data (¶ 16, 17, 19, 27 – 34, 39 wherein torque information is collected from the device with corresponding time information of when the information was collected in order to determine if there is a fault).  
In regards to claim 8, Kuno discloses the maintenance record creation device according to claim 6, wherein the abnormality determination circuit notifies the user of the necessary time when the abnormality of the apparatus is determined (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen and, as has been discussed above, a corresponding time in which the data was collected to determine if a fault exists is stored by the system).  
In regards to claim 9, Kuno discloses the maintenance record creation device according to claim 1, further comprising: 
a maintenance record database configured to store the maintenance record of the apparatus, 
wherein the maintenance record creation circuit presents, to the user, a storage confirmation notification urging to store the created maintenance record in the maintenance record database or a storage completion notification notifying that the maintenance record has been stored in the maintenance record database 
(¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed; ¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen and, as has been discussed above, a corresponding time in which the data was collected to determine if a fault exists is stored by the system.  As has also been discussed, the system stores the information for later reference to determine if there is a fault during a future point in time).  
In regards to claim 10, Kuno discloses the maintenance record creation device according to claim 1, wherein the maintenance record creation circuit presents, to the user, the created maintenance record when the apparatus starts operating again after the work of the apparatus is stopped (¶ 16, 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).
¶ 38, 39, 42, 46 wherein maintenance is determined based on threshold values that must be maintained by the device in order to be considered operating normally, the season, and the last time maintenance was performed, and fault is based on these factors.
In other words, the system tracks the operation state of the device and stores this information for use in its fault detection analysis in order to determine if a fault exists and when maintenance was last performed and may be due for the particular fault.).  
In regards to claim 11, Kuno discloses the maintenance record creation device according to claim 1, wherein the apparatus is a speed reducer mounted on a robot (¶ 12, 15, 21 wherein the apparatus is a speed reducer mounted on a robot).  
In regards to claim 12, Kuno discloses the maintenance record creation device according to claim 1, wherein the maintenance includes a repair of the apparatus and a replacement of the apparatus (¶ 21, 24, 25 wherein the maintenance includes a replacement and repair.  Additionally, replacement of a failed component is also a repair of the failed component.).  
In regards to claim 13, Kuno discloses a maintenance record creation method for creating a maintenance record of an apparatus, the method comprising: 
storing work data regarding work of the apparatus (¶ 18, 19 wherein a database containing work data regarding work on the apparatus is disclosed); 
determining an abnormality of the apparatus according to the work data to notify a user of the abnormality having been determined (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); 
creating the maintenance record indicating that maintenance has been made for the abnormality according to the work data (¶ 17, 20, 53 wherein fault diagnosis is performed to determine a fault of the apparatus according to the work data and to notify provide a failure alarm on a display screen); and 
determining that the maintenance has been made when detecting that a drive mode of the apparatus is shifted from a normal drive mode in which the apparatus operates in a normal state to another drive mode other than the normal drive mode in accordance with the work data (¶ , 20, 21, 26, 31, 32, 39, 45, 52, 56, 57 wherein the system maintains a maintenance record that includes the operation status of the device and when maintenance was performed, i.e. data is collected when the apparatus is operating as usual (i.e. normal drive mode) and when maintenance was being performed (i.e. maintenance mode).  Additionally, the system monitors the speed reducer in order to determine or, in some cases, estimate iron powder concentration in the grease to determine if a threshold value has been exceeded, determine whether there is a fault (based on the threshold analysis), and stop the facility in order to conduct maintenance (i.e. maintenance and stop mode).).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Nissan - CA 2987375; Kuno (US PGPub 2018/0133901 A1); Takagi (JP 2004/159735 A); Inoue (JP 2005/216213 A); Dong (CN 104089790 A); Tanaka et al. (US PGPub 2020/031145 A1); Tanaka (EP 3783544 A1); Tanaka (WO 2019/202694 A1); Tanaka (CN 112005256); Tanaka et al. (CN 112105489 A); Tanaka (CN 112262027 A); Tanaka (CN 112534236 A); Liu et al. (Research on condition monitoring of speed reducer of industrial robot with acoustic emission) – which are directed towards the maintenance and management of robotic devices having speed reducers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/19/2022